02-12-430-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00430-CR
 
 



Katrina
  Evette Reed
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From Criminal District
  Court No. 3
 
of
  Tarrant County (1276051D)
 
December
  13, 2012
 
Per
  Curiam
 
(nfp)
 
 



JUDGMENT
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed. 
 
SECOND DISTRICT COURT OF APPEALS 
 
 
PER CURIAM
 
 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00430-CR
 
 



Katrina Evette Reed


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM Criminal
District Court No. 3 OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
Katrina Evette Reed attempts to appeal from her conviction for theft of
property between $1,500 and $20,000.  Reed pleaded guilty pursuant to a plea
bargain, and in accordance with the plea bargain, the trial court sentenced her
to ten months’ confinement in state jail.  The trial court’s certification of her
right to appeal states that this case “is a plea-bargain case, and the
defendant has NO right of appeal.”  See Tex. R. App. P. 25.2(a)(2).
On September
17, 2012, we notified Reed that this appeal may be dismissed based on the trial
court’s certification unless she or any party desiring to continue the appeal
filed a response on or before September 27, 2012, showing grounds for
continuing the appeal.  See Tex. R. App. P. 25.2(d), 43.2(f).  No response
was filed.  In accordance with the trial court’s certification, we therefore
dismiss this appeal.  See Tex. R. App. P. 25.2(d), 43.2(f).
 
 
PER CURIAM
 
PANEL: 
WALKER,
MCCOY, and MEIER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  December 13,
2012




[1]See Tex. R. App. P. 47.4.